Name: 2005/399/EC, Euratom: Council Decision of 23 May 2005 appointing a Spanish member of the European Economic and Social Committee
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2006-06-16; 2005-05-28

 28.5.2005 EN Official Journal of the European Union L 135/19 COUNCIL DECISION of 23 May 2005 appointing a Spanish member of the European Economic and Social Committee (2005/399/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 259 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 167 thereof, Having regard to the Council Decision 2002/758/EC, Euratom of 17 September 2002 appointing the members of the European Economic and Social Committee for the period from 21 September 2002 to 20 September 2006 (1), Having regard to the nomination submitted by the Spanish Government, Having regard to the opinion of the Commission, Whereas: Whereas a members seat on that Committee has fallen vacant following the resignation of Mr Fernando MORALEDA QUÃ LEZ, of which the Council was informed on 3 June 2004, HAS DECIDED AS FOLLOWS: Sole Article Mr Marcos ALARCÃ N ALARCÃ N is hereby appointed a member of the European Economic and Social Committee in place of Mr Fernando QUÃ LEZ for the remainder of the latters term of office, which runs until 20 September 2006. Done at Brussels, 23 May 2005. For the Council The President J.-L. SCHILTZ (1) OJ L 253, 21.9.2002, p. 9.